Citation Nr: 0825104	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002, March 2003, and 
October 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2005, the Board denied the veteran's petition to 
reopen the three service connection claims.  The veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2006, the veteran's 
representative and VA General Counsel filed a joint motion 
for remand.  The Court granted the joint motion in December 
2006 and remanded the case to the Board.  In July 2007, the 
Board remanded the case for further development.

(By the decision below, a previously denied claim of service 
connection for a back disorder is reopened.  The underlying 
claim of service connection is the subject of a remand that 
follows the decision below.)


FINDINGS OF FACT

1.  By an October 1991 decision, the Board denied a petition 
to reopen previously denied claims of service connection for 
a back disorder and an acquired psychiatric disorder.

2.  Evidence received since the Board's October 1991 decision 
bears directly and substantially upon the claim of service 
connection for a back disorder and, when considered by itself 
or in connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the underlying claim.

3.  Evidence received since the Board's October 1991 decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for an acquired 
psychiatric disorder; nor does it raise a reasonable 
possibility of substantiating the claim.

4.  By a March 1981 rating decision, the RO denied a claim of 
service connection for a knee disorder.

5.  Evidence received since the RO's March 1981 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for a knee 
disorder; nor does it raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1991 Board decision, which denied a petition 
to reopen claims of service connection for a back disorder 
and an acquired psychiatric disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1992).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2001).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for an acquired 
psychiatric disorder has not been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).

4.  The March 1981 RO decision, which denied the veteran's 
claim of service connection for a knee disorder, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 
(1981).

5.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a knee 
disorder has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for a knee disorder and an acquired psychiatric 
disorder has been accomplished.  Through February 2004, July 
2004, and August 2007 notice letters, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate the claims of service connection.  The 
letters also notified the veteran that his claims of service 
connection for a knee disorder and an acquired psychiatric 
disorder were previously denied.  The veteran was told that 
new and material evidence was needed to reopen the previously 
denied claims and he was told what constituted new and 
material evidence.  He was also told that the new evidence 
had to pertain to the reason the claims were previously 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

By the August 2007 notice letter, the veteran was provided 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
June 2008, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, 
a remand of the knee disorder and acquired psychiatric 
disorder claims for further notification to the veteran of 
the information and evidence necessary to substantiate his 
claims is not necessary.

The Board also finds that the February 2004, July 2004, and 
August 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his claimed disabilities.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims of service connection for a knee disorder and an 
acquired psychiatric disorder.  The veteran's service medical 
records were already associated with the claims file.  
Treatment records have also been obtained from the VA Medical 
Centers (VAMCs) in:  Tucson, Arizona; Brentwood, California; 
Fresno, California; Palo Alto, California; and Oklahoma City, 
Oklahoma.  Additionally, records from multiple private 
treatment providers identified by the veteran have also been 
obtained.

Pursuant to the Board's July 2007 remand, the veteran was to 
be assisted in obtaining medical records from the following 
treatment providers:  (1) the Muskogee Regional Medical 
Center; (2) the California Medical Facility; (3) Richard F. 
Fellrath, M.D.; (4) Christopher E. Wolfla, M.D.; and (5) the 
Lexington Assessment and Reception Center.

Records from Orthopedic Associates (where Dr Fellrath 
worked), the Oklahoma University Medical Center (where Dr. 
Wolfla worked), and the Oklahoma Department of Corrections 
(including the Lexington facility) were successfully 
obtained.  The Muskogee Regional Medical Center and 
California Medical Facility provided negative responses 
regarding the record requests.  In any event, relevant 
records from the Muskogee Regional Medical Center (also known 
as the Muskogee General Hospital) were already associated 
with the claims file.  In compliance with 38 C.F.R. 
§ 3.159(c)(1), VA has made reasonable efforts to obtain the 
identified potentially relevant evidence that was not in the 
custody of a Federal department or agency.  A remand for 
further requests would likely be futile and is not necessary.

Although VA examinations were not provided in connection with 
the veteran's claims of service connection for a knee 
disorder or an acquired psychiatric disorder, the duty to 
provide an examination does not apply to a claim to reopen a 
finally adjudicated claim without the submission or receipt 
of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  
As discussed in detail in the analysis section, those claims 
have not been reopened; thus, an examination is not required.  
Therefore, VA has properly assisted the veteran in obtaining 
any relevant evidence.



II. Analysis

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Additionally, 
the veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorder noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In addition, certain chronic diseases, such as psychoses, may 
be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran asserts that he has a back disorder, a knee 
disorder, and an acquired psychiatric disorder that are 
related to his active military service.  In addition, he 
maintains that any back disorder that may have pre-existed 
his entrance into service was aggravated therein.  As a 
result, the veteran contends that service connection is 
warranted for those claimed disabilities.

The veteran originally filed the claims of service connection 
for a back disorder and a knee disorder in August 1980.  In 
March 1981, the knee disorder claim was denied by a RO rating 
decision.  The decision was not appealed and it became final 
based on the evidence then of record.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 19.118, 19.153 (1981).

In December 1981, the RO denied the back disorder claim, 
characterized as spondylolysis with herniated nucleus 
pulposus.  In December 1983, a rating decision denied service 
connection for an acquired psychiatric disorder that was also 
characterized as a nervous condition.  The veteran again 
filed for service connection benefits in August 1987.  In an 
October 1987 rating decision, a claim for a low back 
disability was denied, characterized as spondylosis with 
herniated nucleus pulposus and laminectomy at L-5.  A claim 
for a nervous condition, also stated as an acquired 
psychiatric disorder, was also denied at that time.  The 
veteran appealed those denials.  In October 1991, the Board 
issued a decision by which it found that the veteran's claims 
of service connection for a back disability and a chronic 
acquired psychiatric disability had been previously denied.  
In that decision, the Board also found that new and material 
evidence had not been received in order to reopen the 
previously denied claims.  Consequently, the Board denied the 
veteran's petition to reopen the claims at that time.  The 
October 1991 decision is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1992).

With respect to the current issues on appeal, the veteran 
filed a request to reopen his claim of service connection for 
a back disorder in February 2001.  A November 2002 statement 
from the veteran was taken by the RO as a request to reopen 
the claim of service connection for a knee disorder.  
Thereafter, in April 2004, the veteran's representative filed 
a claim of service connection for an acquired psychiatric 
condition.  The claim represented the veteran's attempt to 
reopen the previously denied claim of service connection for 
an acquired psychiatric disorder.

The Board finds that the three claims on appeal are indeed 
subject to the finality of the previous decisions because 
they constitute claims for disabilities that are identical to 
the disabilities that were addressed in the prior decisions.  
Cf. Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008) (holding 
that claims for disabilities based upon distinctly diagnosed 
diseases or injuries, such as conductive hearing loss and 
sensorineural hearing loss, must be considered separate and 
distinct claims).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The current version of 
38 C.F.R. § 3.156(a) states that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The current 
definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.)

Although the above-cited regulation applies to the knee 
disorder and acquired psychiatric disorder claims, the 
veteran filed the claim to reopen entitlement to service 
connection for a back disorder prior to a change in 
definition of new and material evidence.  The definition was 
revised, effective August 29, 2001.  66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2007)).  Given the date of claim to reopen-February 2001-
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001 for the back claim only; that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.

38 C.F.R. § 3.156(a) (2001) provides that new and material 
evidence is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a previously denied 
claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  New evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  By a 
January 2008 supplemental statement of the case (SSOC), the 
RO reopened the back disorder claim before denying the claim 
on the merits.  At no time during the claims process did the 
RO reopen the knee disorder or acquired psychiatric disorder 
claim.

A. Back Disorder

In denying the claim of service connection for a back 
disorder in the prior decisions, the RO found that the 
veteran had a pre-existing back disorder and that it was not 
aggravated beyond the normal progression of the disability.  
In the October 1991 decision, the Board did not find that any 
new evidence received at that time was sufficient to indicate 
that the back disorder was aggravated.

The evidence of record at the time of the October 1991 Board 
decision included:  the service medical records; VA treatment 
records and examination report from the VAMCs in Tucson, 
Brentwood, Fresno, Palo Alto, and Oklahoma City, dated from 
May 1981 to May 1987; private treatment records from the 
Alexian Brothers Hospital, dated in February 1979; and 
statements from the veteran and his representative.

The service medical records contain a June 1971 hospital 
report from the Muskogee General Hospital.  This pre-service 
record documented that the veteran underwent a laminectomy 
and spine fusion at L5 in May 1971.  It was noted that the 
veteran was admitted with chronic back pain as the result of 
playing football.  The final diagnosis on discharge from the 
hospital was spondylolysis of L5.  The RO relied on this 
information to determine that the veteran had a pre-existing 
back disorder.

The records created during service show that the veteran was 
issued a permanent profile for a defect of the low spine in 
March 1973.  The diagnosis was spondylolysis, status-post 
operation, L5 laminectomy.  Thereafter, in October 1973, it 
was noted that the veteran fell off a ladder and was 
experiencing back pain.  He was diagnosed with a mild back 
strain at that time.  In November 1973, during his separation 
examination, the veteran reported a history of recurrent back 
pain.  The examiner noted that the veteran's spine was both 
normal and abnormal.  The diagnosis was a laminectomy and 
lumbar spine fusion in 1971.  After service, the veteran 
underwent VA examination in November 1981.  He was diagnosed 
with status-post spondylolysis with herniated nucleus 
pulposus and status post laminectomy at L5.

The back disorder claim was denied on the merits because, in 
consideration of the pre-service, service, and post-service 
medical records, the RO found that the veteran's pre-existing 
back disorder was not permanently aggravated.  The RO found 
that, although there was some temporary aggravation of the 
condition while on active duty, service connection was not 
warranted because the back disorder was not aggravated beyond 
the normal progression of the disability.  Subsequent VA 
treatment records added to the record prior to the October 
1991 decision did not substantially address the back issue.

New evidence added to the record since the October 1991 
decision includes:  VA treatment records from the Palo Alto 
and Oklahoma City VAMCs, dated from April 1976 to May 2008; 
private treatment records from the Muskogee Regional Medical 
Center, dated in November 1984; records from Integris Family 
Care (Michael Morgan, M.D.), dated from September 2005 to 
March 2008; records from the Oklahoma Department of 
Corrections, dated from June 2001 to November 2002; records 
from the Oklahoma University Medical Center (Dr. Wolfla), 
dated from January 2001 to May 2002; records from Orthopedic 
Associates (Dr. Fellrath), dated from November 1996 to 
December 1999; lay statements from a fellow service member, 
the veteran's family, and friends; and statements from the 
veteran and his representative.

A review of the new evidence reveals that the veteran has 
been treated for low back pain at the Oklahoma City VAMC and 
by several private treatment providers.  Various diagnoses 
have been provided.  The veteran, along with his fellow 
service member, family, and friends, maintain that the 
veteran injured his back during military service and that his 
pre-existing back disorder was aggravated by service.  
Notably, the veteran submitted a letter from Dr. Morgan, 
dated in September 2007.  Dr. Morgan noted that he had 
treated the veteran for chronic back pain.  Dr. Morgan also 
noted that the veteran had informed him that the back pain 
began during military service in 1972 and that it had been 
present since that time.  A diagnosis of anterior subluxation 
of L4 on L5 and degenerative facet joint changes and disc 
bulge at L5-S1 with lateral recess stenosis was provided.  
Dr. Morgan gave the opinion that the veteran was experiencing 
severe back pain that was related to a previous injury while 
in the military.

The September 2007 letter is supporting evidence of a theory 
of direct service connection for a back disorder or 
potentially supporting evidence of a theory of aggravation.  
The records that had previously been associated with the 
claims file did not contain such opinion evidence as to the 
etiology of the veteran's current back disorder.  The 
previous records primarily addressed the severity of the 
veteran's back pain at the time of the treatment and only 
noted a history of back surgery.

The Board finds that the September 2007 letter from Dr. 
Morgan constitutes new and material evidence in connection 
with the veteran's claim of service connection for a back 
disorder.  It is new because the evidence was not previously 
before VA decision makers.  It is also material because it is 
evidence that bears directly and substantially upon the back 
disorder claim and, when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the underlying claim.  Accordingly, the 
claim of service connection for a back disorder is reopened 
with the submission of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).  In light of 
the finding that the claim should be reopened, the Board will 
address the veteran's underlying back disorder claim in the 
remand section following the decision.

B. Knee Disorder

The veteran's claim of service connection for a knee disorder 
was denied in March 1981.  The RO noted that a February 1979 
record from the Alexian Brothers Hospital indicated that the 
veteran had undergone surgery on his right knee in 
approximately 1977.  Thus, there was acknowledgement of 
evidence of a current disability.  However, because the RO 
found that there was no evidence of a knee injury in service, 
the claim was denied.

At the time of the March 1981 decision, the evidence 
associated with the file was:  the service medical records; 
the records from Alexian Brothers Hospital, dated in February 
1979; and the veteran's application for benefits.  All of the 
other evidence mentioned in the analysis of the back disorder 
claim was associated with the claims file after the March 
1981 decision.

Although the VA treatment records and examination report, the 
private treatment records, the lay statements, and the 
veteran's and representative's statements constitute new 
evidence, the Board finds that the new evidence is not 
material.  In this regard, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2007).  

The new treatment records document infrequent treatment and 
complaints with respect to the right knee.  April 2002 and 
June 2002 records from the Oklahoma Department of Corrections 
note right knee pain and swelling.  Additionally, an October 
2006 record from Dr. Morgan references a complaint of right 
knee pain.  No diagnosis was provided by either treatment 
provider and the symptoms were not related to the veteran's 
military service.

Notably, VA treatment records from the Palo Alto VAMC, dated 
from April 1976 to October 1981, have been added to the 
claims file.  In April 1976, the veteran was seen for 
complaints of right knee pain.  The veteran reported at that 
time that the problem began two years prior.  Swelling of the 
right knee with some pain on pressure was noted.  A diagnosis 
of an old knee right knee injury with edema was provided.  
Another note indicates a history of a cartilage tear of the 
right knee in 1974.  In a third record from April 1976, the 
veteran provided a history of a right knee injury occurring 
in service in 1974 after he was jumping.  The veteran also 
reported at that time that a military physician told him that 
he had a cartilage tear and would need surgery.  After an 
examination that revealed some clicking crepitation, the VA 
treatment provider indicated that a meniscus tear was to be 
ruled out.  Lastly, a July 1981 VA mental health record 
indicated that the veteran had a sore knee.

Although the Palo Alto VA treatment records document 
treatment of the right knee in April 1976, the evidence 
contained therein is not material to the veteran's claim.  
Despite the veteran's self-reported history, the service 
medical records are negative for complaints of or treatment 
for right knee pain or a meniscus tear.  The VA treatment 
providers were merely putting to paper what the veteran was 
reporting to them.  However, the reported history of an in-
service right knee injury is not substantiated by the service 
medical records.  There are no records showing a right knee 
injury, including a meniscus tear, and there are no records 
documenting that a military physician addressed any such 
issue.  Significantly, the veteran served in 1974 for only 
ten days, having been discharged on January 10, 1974.  
Because the veteran's reported history in April 1976 has no 
support in the factual record, the Board does not find the 
information to have any probative value.  Thus, the Palo Alto 
records only show that the veteran had post-service treatment 
of the right knee.  However, that information was already of 
record at the time of the March 1981 decision.  Therefore, 
the evidence does not relate to an unestablished fact 
necessary to substantiate the claim.

The veteran's additional statements primarily pertain to his 
back disorder claim.  Any new contention that he had an in-
service knee injury is cumulative of his contentions that 
were of record at the time of the March 1981 decision.  
Several of the new lay statements that were received refer to 
an in-service knee injury.  However, there is no indication 
that the friends and family would have had actual knowledge 
of such an injury.  Rather, it appears that their contentions 
are simply repetitious of what the veteran has already 
contended.  Significantly, the fellow service member only 
referred to an in-service back injury.

In sum, the Board does not find that the claim of service 
connection for a knee disorder is reopened because new and 
material evidence has not been received.  Although some of 
the new evidence shows post-service symptomatology regarding 
a right knee disorder, the evidence does not relate to the 
unestablished fact of an in-service right knee injury.  Such 
an established fact would be necessary to substantiate the 
claim of service connection.  Consequently, the claim is not 
reopened and the appeal must be denied.



C. Acquired Psychiatric Disorder

In denying the claim of service connection for an acquired 
psychiatric disorder in the prior decisions, the RO found 
that there was no evidence that the veteran had an acquired 
psychiatric disorder during military service or a psychosis 
within one year of separation from service.  The RO 
acknowledged that the veteran had post-service psychiatric 
treatment through VA.  In the October 1991 decision, the 
Board did not find that any new evidence received at that 
time was sufficient to indicate that the veteran had an 
acquired psychiatric disorder that was incurred during 
military service.

The evidence existing at the time of the October 1991 
decision, and the evidence added to the claims file since 
that decision, is the same as the evidence identified in the 
analysis of the back disorder claim.

The service medical records contain a November 1973 
separation examination report wherein the veteran complained 
of suffering depression and nervousness.  A mental status 
evaluation was performed at that time.  No symptoms were 
noted and the veteran was found to have no significant mental 
illness.  Although there was a reference to symptoms of a 
psychiatric disability during service, no psychiatric 
disorder was diagnosed.  Importantly, these records were 
already considered by adjudicators in previous final 
decisions.

VA treatment records that were associated with the file at 
the time of the October 1991 decision reflected treatment for 
substance abuse.  Diagnoses included adjustment disorder, 
substance abuse, and personality disorder.  Treatment records 
added to the claims file since that decision contain little 
evidence regarding psychiatric complaints.  A June 2006 VA 
treatment record noted that pain made the veteran very 
anxious.  In an October 2006 record, Dr. Morgan stated that 
the veteran's mood was euthymic with no anxiety or 
depression.

Notably, VA treatment records from the Palo Alto VAMC, dated 
from April 1976 to October 1981, have been added to the 
claims file.  Records from 1980 and 1981 show treatment for 
substance abuse.  Diagnoses included personality disorder, 
substance abuse, depression, depressive reaction, and "rule 
out" depressive disorder.  The psychiatric symptoms were not 
related to the veteran's military service.  Additionally, 
mental status examinations during this time frame found no 
evidence of a psychosis.

The new evidence of record does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for an acquired psychiatric disorder.  The 
veteran's contentions are cumulative and essentially the same 
as his contentions previously of record.  Moreover, the new 
treatment records merely document further post-service 
psychiatric treatment.  The records do not establish that the 
veteran acquired a psychiatric disorder during his active 
military service.  Furthermore, the records do not indicate 
that the veteran had a psychosis to a compensable degree 
within one year of separation from service, or for that 
matter, a psychosis at any time after service.  Thus, the 
Board concludes that the new evidence is not material.  
Therefore, the claim of service connection for an acquired 
psychiatric disorder is not reopened and the appeal is 
denied.


ORDER

The veteran's claim of service connection for a back disorder 
is reopened; to this limited extent, the appeal of this issue 
is granted.

The petition to reopen a claim of service connection for a 
knee disorder is denied.

The petition to reopen a claim of service connection for an 
acquired psychiatric disorder is denied.




REMAND

In light of the reopening of the claim of service connection 
for a back disorder, the Board finds that a remand is 
necessary for further development.

The veteran was last provided a VA medical examination in 
connection with the claim in November 1981.  However, no 
opinion was requested or provided at that time.  The veteran 
should be scheduled for another VA examination to determine 
the nature and etiology of any back disorder.

An examination and opinion are important for several reasons.  
First, the diagnoses regarding any current back disorder 
needs to be clarified.  This is so, because since his 
separation from service, the veteran has been diagnosed with 
various back disorders.

Additionally, a medical opinion is necessary to determine 
whether the veteran has a back disorder that is attributable 
to his active military service.  Service medical records 
reflect a diagnosis of a back strain when the veteran fell 
off a ladder in October 1973.  The medical opinion should 
address whether any identified back disorder was the result 
of this in-service injury.  Attention must also be paid to 
post-service back injuries identified in the evidence of 
record.  Private medical records show that the veteran 
received treatment for back pain following a September 1995 
injury when he slipped on an icy truck bed at work.  He also 
received treatment for back pain following a November 1999 
injury when he was lifting a pallet.

A medical opinion is also necessary in order to determine 
whether any back disorder that the veteran had prior to 
military service was aggravated during such service.  In 
addition to the veteran's in-service back injury, he was also 
given a permanent physical profile in March 1973 as a result 
of a defect of the low spine.

On remand, the veteran should be sent an updated VCAA letter 
notifying him of the information and evidence necessary to 
substantiate a claim of service connection for a back 
disorder.  This is so in light of the reopening of his claim.  
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman, 19 Vet. 
App. at 473.

It appears that the veteran continues to receive regular 
treatment at the Oklahoma City VAMC.  Updated treatment 
records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for a back disorder.  Notice 
should be included regarding service 
connection on a direct basis and on the 
basis of aggravation of a pre-existing 
disability.  The letter should also 
contain notice of the manner in which 
both disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's more recent 
treatment records (since May 2008) from 
the Oklahoma City VAMC and associate the 
records with the claims folder.

3.  Schedule the veteran for a VA 
examination in connection with the claim 
of service connection for a back 
disorder.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  A comprehensive medical history 
regarding the veteran's back should be 
noted and the examiner should determine 
the diagnosis(es) of any current back 
disorder.

Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion, with complete 
rationale, as to the medical 
probabilities that the veteran now has a 
back disorder that is related to his 
period of military service, particularly 
the in-service injury when he fell off of 
a ladder.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset (injuries in 1995 and 1999).

The examiner should also identify any 
back disorder that pre-existed military 
service.  The examiner should indicate 
whether the evidence shows that any 
identified pre-existing back disorder 
increased in severity during service.  If 
so, the examiner should give an opinion 
as to whether the increase in severity 
was clearly and unmistakably due to the 
natural progression of the disease.  An 
opinion should be provided for each 
identified back disorder and all opinions 
should be set forth in detail and 
explained in the context of the record.

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a back disorder.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  Direct service connection and 
aggravation should be clearly addressed 
in the SSOC on re-adjudication of the 
back disorder claim, if necessary.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


